3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 4/28/22 and the amendment of claims has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 26-31 was previously acknowledged.
Claims 32-39 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 4/14/22, Applicants amended claims 26-27.
Claims 26-31 read on the elected Group I and are under consideration. 

Claim Rejections - Withdrawn
The rejection of claims 26-31 under 35 U.S.C. 103 as being unpatentable over Laping et al. (JP2002238589. Google English translation) in view of Miyazono et al. (US20020106732) and Sawant et al. (“Therapeutic delivery using cell-penetrating peptides” Eur. J. Nanomed. 2013;5(3): 141-158) is withdrawn due to amendment of claims 26 and 27.
Response to Arguments
Applicant’s arguments with respect to the rejection above has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Laping et al. (JP2002238589. Google English translation) and Shi et al. (“Crystal Structure of a Smad MH1 Domain Bound to DNA: Insights on DNA Binding in TGF-Beta signaling” Cell, Vol. 94, 585-594) in view of and Sawant et al. (“Therapeutic delivery using cell-penetrating peptides” Eur. J. Nanomed. 2013;5(3): 141-158). This is a NEW rejection necessitated by amendment of the claims. 
Laping et al. teach treating abnormal conditions related to an under expression of SMAD3 including administering to a therapeutic amount of a SMAD3 polypeptide together with a suitable carrier (bottom of p. 9 continued to top of p. 10). Laping et al. teach that fragments of SMAD3 polypeptide are included in the invention (p. 4). Laping et al. preferably the fragments are biological active (p. 4).  Laping et al. teach methods of producing the SMAD3 polypeptide by any appropriate method, including recombinant produced polypeptides (p. 5, 4th para.). Laping et al. teach for recombinant production, host cells are genetically engineered to incorporate the polynucleotide expression system comprising SMAD3 (top of p. 6). Laping et al. teach a variety of expression systems including plasmids (3rd para. p. 6).
 Laping et al. does not teach the sequence of the fragment is SEQ ID NO: 3 and does not comprise the MH2 domain. However, the teachings of Shi et al. cure this deficiency. 
Shi et al. teach SMAD3 fragments, in particular SMAD3-MH1 (Fig. 4). The SMAD3-MH1 is a fragment of full length SMAD3 comprising the MH1 domain and not the MH2 domain. The SMAD3-MH1 sequence of Fig. 4 comprises instantly claimed SEQ ID NO: 3 and does not comprise the MH2 domain. Shi et al. teach protein and DNA preparation of the SMAD3 fragment (bottom of p. 592, 1st col.).
It would have been obvious to a person of ordinary skill in the art to use the SMAD3-MH1 sequence of Shi et al.  in the method of Laping et al. A person of ordinary skill in the art would be motivated to use the SMAD3 fragment of Shi et al. because Laping et al. teach that biologically active fragments of SMAD3 are also contemplated. There is a reasonable expectation of success given that the SMAD3-MH1 sequence is well known in the art. Importantly, there is a reasonable expectation of success given that methods of recombinant protein expression are well known in the art and described in Laping et al. and Shi et al. 
Laping et al. and Shi et al. do not teach the SMAD3 fragment is a fusion protein comprising a PTD. However, the teachings of Sawant et al. cure this deficiency. 
In addition to the teachings above, Laping et al. further teach fusion proteins comprising SMAD3 (p. 6, 3rd para.) and Shi et al. teach a fusion comprising GST-SMAD3-MH1 (bottom of p. 592, 1st col.).
Sawant et al. teach intracellular delivery of therapeutic agents presents a unique challenge (Abstract). Sawant et al. teach that most therapeutic molecules, whether small or large, more often have their molecular target located intracellularly (p. 141, 1st col.). Sawant et al. teach the discovery of cell penetrating peptide (CPPs) as an important step in the development of novel strategies to increase the intracellular availability of molecules of high therapeutic interest but low membrane permeability, including peptide, proteins and nucleic acids (p. 141, top of 2nd col.). Table 1 of Sawant et al. teach examples of CPPs including TAT and polyarginines (p. 142). Sawant et al. teach the use of CPPs greatly facilitates the intracellular delivery of a wide range of proteins (p. 145, top of 2nd col.). Sawant et al. discusses examples of CPP fusion proteins, including Bcl-xL-TAT and PTD-HA-Bcl-xL. 
It would have been obvious to a person of ordinary skill in the art to create a fusion of SMAD3-MH1 with a CPP to improve the intracellular delivery of the protein. A person of ordinary skill in the art would look to the teachings of Laping et al. and Shi et al. which include administering SMAD3 fragments for the treatment of abnormal conditions related to the underexpression of SMAD3 and be motivated to conjugate a CPP to the SMAD3 fragment in order to improve the intracellular delivery of the protein. There is a reasonable expectation of success given that fusion proteins comprising a CPP are well known in the art and the method of fusion protein production routine. 
With respect to claims 27-30, Laping et al. teach vectors containing the polynucleotides of the invention and host cells genetically engineered to incorporate the polynucleotide expression system (bottom of p. 6 and continued to top of p. 7). Laping et al. teach suitable host cells include bacterial cells (i.e. E. coli), fungal cells (i.e. yeast) and insect cells (i.e. Drosophila S) (p. 7, 2nd para.), meeting the limitation of “microbial cell”. Shi et al. also teach recombinant SMAD3-MH1 overexpressed in E. coli  in a pGEX-4T-3 vector (bottom of p. 592, 1st col.)
With respect to claim 31, Laping et al. teach method of producing the peptide comprising the expression of protein in a host cell and purification (p. 7). Shi et al. teach the method of producing the peptide comprising expression of the protein and purification of the peptide (bottom of p. 592, 1st col.).
Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. Applicants argue that the SMAD3 transcription modulation domain is less than the full length SMAD3 protein. Applicants argue that Laping teach the use of full length proteins, while the instant claims require the fusion protein does not have an MH2 domain. Applicants argue that the full length protein has a different biological activity that a fusion protein only comprising the SMAD3 transcription modulation domain. Applicants argue that the SMAD3 transcription modulation domain protein competitively suppressed the function of SMAD3, which is different than the full length protein. Applicants further argue that Sawant does not remedy the deficiencies because it does not teach a fusion protein as instantly claimed. Applicants argue that the type of cell line and nature of cargo can affect uptake mechanism. Applicants argue that it is therefore difficult to predict whether a fusion protein as instantly claimed could reach the target without lysosomal hydrolysis simply by conjugating a PTD. 
These arguments are not persuasive because SEQ ID NO: 3 without the MH2 domain is known in the art (please Shi et al.). The argument that the fragment has a different activity is not persuasive as the combined references make obvious the same fusion peptide as instantly claimed. The Examiner disagrees that there is great unpredictability in the art. MPEP states that 2143.02 states that obviousness does not require absolute predictability.  The process of making fusion proteins comprising a PTD is routine in the art and there is some degree of predictability. 


Conclusion
	No claims are allowed. 
                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654